Name: Commission Regulation (EEC) No 2439/91 of 9 August 1991 fixing the maximum buying-in price and the quantities of beef bought in for the 51st partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 8 . 91 Official Journal of the European Communities No. L 222/33 COMMISSION REGULATION (EEC) No 2439/91 of 9 August 1991 fixing die maximum buying-in price and the quantities of beef bought in for the 5 1st partial invitation to tender under Regulation (EEC) No 1627/89 differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 11 (3) of Regulation (EEC) No 859/89 ; Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 13 (2) of Regulation (EEC) No 859/89 of extending the period during which the intervention products are to be deli ­ vered by one week ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2369/91 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender ^, as last amended by Regulation (EEC) No 2131 /91 (*); Whereas, in accordance with Article 11 (1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, whitout, however, exceeding the average national or regional market price plus ECU 6 ; whereas, however, pursuant to Article 5 of that Regula ­ tion, where the intervention agencies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying in to the quantities they can take over ; Whereas, after the tenders submitted for the 51st partial invitation to tender have been examined and taking account, pursuant to Article 6 (1 ) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the Article 1 For the 51st partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 266 per 100 kilograms of carcases or half ­ carcases of quality R3,  tenders exceeding ECU 263,8 in Belgium and ECU 258,8 in the Netherlands shall not be taken into consideration,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 16 925 tonnes ; the quantities offered are hereby reduced by 70 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 262 per 100 kilograms of carcases or half ­ carcases of quality R3,  tenders in Ireland exceeding ECU 241,9 Northern Ireland exceeding ECU 248,7 shall not be taken into consideration,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 26 234 tonnes ; the quantities offered are hereby reduced by 20 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 216, 3. 8 . 1991 , p. 36. H OJ No L 159, 10 . 6. 1989, p. 36. I6) OJ No L 197, 20. 7. 1991 , p. 15. No L 222/34 Official Journal of the European Communities 10 . 8 . 91 (c) in the Member States or regions of Member States which meet the conditions laid down in the second indent of Article 6 (4) of Regulation (EEC) No 805/68 :  the maximum buying-in prince is hereby fixed at ECU 250,387 per 100 kilograms of carcases or half-carcases of quality R3 for category A in Germany,  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 37 064. Article 2 By way of derogation from the first sentence of Article 13 (2) of Regulation (EEC) No 859/89, the delivery period for the intervention products is hereby extended by one week. Article 3 This Regulation shall enter into force on 13 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission